This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 34,080

 5 MICHAEL STEVENS,

 6          Defendant-Appellant,

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Douglas R. Driggers, District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Alderman Law Firm
14 Kimberly Alderman
15 Denver, CO

16 for Appellant

17                                 MEMORANDUM OPINION

18 WECHSLER, Judge.
 1   {1}   Defendant Michael Stevens appeals from the amended judgment, order and

 2 commitment to the corrections department, following his plea agreement with the

 3 State and his initial sentencing.

 4   {2}   This Court issued a calendar notice proposing to affirm Defendant’s convictions

 5 for larceny and receiving stolen property, reverse the district court’s amended

 6 judgment, and remand the case to the district court to resentence Defendant consistent

 7 with the original written judgment. We also proposed to conclude that, to the extent

 8 that Defendant raised an ineffective assistance of counsel claim because trial counsel

 9 failed to preserve the aforementioned issues for appeal, Defendant could not

10 demonstrate prejudice because this Court addressed his issues on appeal.

11   {3}   Defendant and the State filed separate responses in support of our notice.

12 Accordingly, for the reasons stated in our notice of proposed disposition, we affirm

13 Defendant’s convictions for larceny and receiving stolen property, reverse the district

14 court’s amended judgment, and remand the case to the district court to resentence

15 Defendant consistent with the original written judgment for imposition of a total of

16 six and one-half years of imprisonment, followed by parole.

17   {4}   IT IS SO ORDERED.


18                                                ________________________________
19                                                JAMES J. WECHSLER, Judge


                                              2
1 WE CONCUR:


2 ________________________________
3 CYNTHIA A. FRY, Judge


4 ________________________________
5 M. MONICA ZAMORA, Judge




                                     3